Title: To Benjamin Franklin from Mary Stevenson, 16 September 1760
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            My dear Sir
            Draycot Sep. 16. 1760
          
          Such a Letter is indeed the highest Compliment. What you conclude it with I should think too far strain’d to be sincere if I did not flatter myself it proceeded from the warmth of your Affection, which makes you see Merit in me that I do not possess. It would be too great Vanity to think I deserve the Encomiums you give me, and it would be Ingratitude to doubt your Sincerity. Continue, my indulgent Friend, your favourable opinion of me, and I will endeavour to be what you imagine me.
          I implore your pardon, Dear Sir, for asking you the Reason before I could assure you of the Fact. I promise never again to abuse the liberty you grant me in such a manner. For, tho my chief aim is attain’d when I can procure a Letter from you, I will be careful to avoid Impertinence, lest you should at last be wearied with it and no longer regard me. I confess it was not from my own observation I told you the Water at Bristol, though cold at the Spring, became warm by pumping, I had only heard that it was so. If it is a Fact, that the Water is warmer after they have pump’d for some time, I should account for it in this manner. The Water I imagine springs warm, but being kept long in the Well grows cold; after they have pump’d some time the Water which was in the Well is exhausted, and what they then pump is fresh from the Spring. This I apprehend may be the cause of the Water being warmer after they have drawn a great Quantity. It is I own great Assurance in me to say so much but I hope it will not offend my dear and honour’d Friend. The familiar agreable manner in which you deliver Instruction renders it easy and pleasant; but you must bear patiently with me if I do not always comprehend things as clearly as might be expected. I still conceive that the rising of the Tides in Rivers is not owing to the immediate Influences of the Moon on them, but produc’d from the Effect it has upon the Sea, which is communicated to them in a weaker degree. But I hope soon to have the pleasure of seeing you, or if I cannot have that happiness I shall take an opportunity of writing to you again, therefore I will not add to the length of this Letter. I could not forbear returning my earliest Thanks for the charming Letter I receiv’d yesterday; and am always ready to lay hold of the Privilege you give me of subscribing myself (though I acknowledge it is too presumptuous) Your sincerely affectionate Friend
          
            M Stevenson
            Dr. Franklin
          
        